DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 3/18/2022 have been considered by the Examiner. Currently claims 1, 4-8, and 17-38 are pending, claims 1, 4, 7, and 17 have been amended, claims 2-3, 9-16, and 26 are canceled, and claims 31-38 are newly added. A complete action on the merits of claims 1, 4-8, and 17-38 follows below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 4-5, 7-8, 17-19, 21, 23, 25 and 27-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (6,336,935) in view of Stockley (Pub No. US 2013/0345649).
Regarding claim 1, Davis teaches a heat-generating composition comprising a mixture (Col. 2 lines 62-63) comprising 35 to 80% by weight of metallic powder (Col. 7 lines 60-61), 1 to 10% by weight of a salt (Col. 8 lines 22-25), 5 to 45% by weight of water (Col. 8 lines 26-30), and 1 to 20% by weight of activated carbon (Col. 8 lines 6-10), wherein the heat-generating composition further comprises a binder (Col. 8 line 52) and is made into a tablet (Col. 4 line 46 or Col. 9 lines 20-22). 
Davis does not teach a temperature control agent comprises one or more aliphatic compounds having a melting point of 35°C to 65°C and a water solubility of 0.05 g/mL or less at 20°C, wherein the temperature control agent is present at 3 to 40 parts by weight with respect to 100 parts by weight of the mixture, and wherein the temperature control agent comprises one or more compounds selected from the group consisting of a higher α-olefin polymer, myristyl myristate, polyester polyol, and polyoxyethylene fatty acid diester.  
However, Stockley teaches a device within the same field of invention (exothermic heating patch comprising metallic powder, salt, water, activated carbon, and binder) further comprising a temperature control agent ([0103] polyolefin waxes or paraffin wax in the heat generating layer 20) wherein the temperature control agent comprising: one or more aliphatic compounds ([0103] Suitable waxes include hydrocarbon waxes such as paraffin, polyolefin waxes), having a melting point of 35C to 65 C ([0205] paraffin wax has a melting point of 129°F which is within the claimed range) and a water solubility of 0.05 g/mL or less at 20C (With respect to the aliphatic compound having a water solubility (g/100mL), it is the Examiner's position that the water solubility limitation recited in claim 1 to be a property of the paraffin wax. Essentially, a showing in the art of an aliphatic compound which read on the aliphatic compound instantly recited and administered based on the broadest reasonable interpretation of the instant specification will be considered to read on those compounds in the instant claims. Therefore, said water solubility property of the aliphatic compound is considered to have been met.   Applicants are respectfully directed to MPEP 2111.01 and 2112.01),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat generating composition to include a temperature control agent with the claimed melting point, and water solubility, since Stockley provides a temperature-responsive mechanism, such as a wax, can be used to reduce oxygen intake into the self-heating patch and thereby control the temperature of the self-heating patch during use [Abstract].
Stockey generally provides for temperature control agents such as polyolefin or paraffin waxes but is silent about specifically teaching wherein the temperature control agent comprises one or more compounds selected from the group consisting of a higher alpha-olefin polymer, myristyl myristate, polyester polyol, and polyoxyethylene fatty axis diester.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included any one of the claimed temperature control agents since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Stockley is silent about specifically teaching wherein the temperature control agent is present at 3 to 40 parts by weight with respect to 100 parts by weight of the mixture. However, it would have been obvious to modify the temperature control agent to provide for the claimed parts by weight of the mixture since Stockley provides for types of temperature control agents to achieve the desired thermal effect and to control temperature and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Furthermore, the specification does not recite the significance of the claimed ranges for the temperature control agents and it would be obvious to arrive at the claimed ranges for the purposes of controlling the temperature of the heat generating composition.
Regarding claim 4, Davis in view of Stockley teaches the limitations of claim 1 and Davis further teaches a bag or container (Fig. 1 thermal body wrap), wherein the bag or container contains the heat generating composition and has air permeability in at least a part thereof (Col. 2 line 65). 
Regarding claim 5, Davis in view of Stockley teaches the limitations of claim 4 and Davis teaches further comprising a means for fixing the bag or container to an object to be heated (attachment means 34, Col. 10 line 52). 
Regarding claim 7, Davis in view of Stockley teaches the limitations of claim 4 and Davis further teaches the warmer is a disposable body warmer or medical instrument (disposable thermal body wrap [abstract]). 
Regarding claim 8, Davis in view of Stockley teaches the limitations of claim 4 and Davis teaches in which the medical instrument is a hot pack or a meridian stimulation warming tool (disposable thermal body wrap comprising a plurality of heat cells [abstract]). 
Regarding claim 19, Davis in view of Stockley teaches the limitations of claim 1 and Davis further teaches wherein the binder is selected from the group consisting of cellulose (Col.8 line 54). 
Regarding claim 17, Davis in view of Stockley teaches a warmer comprising the heat-generating composition according to claim 19 (see claim rejection 19). 
Regarding claim 18, Davis in view of Stockley teaches the limitations of claim 17 and Davis further teaches the warmer is a meridian stimulation warming tool ([Abstract]).
Claim 21 recites the same limitations of claim 5 as previously rejected above. 
Claim 23 recites the same limitations of claim 4 as previously rejected above. 
Regarding claims 25, and 27-29, Davis in view of Stockley teaches the limitations of claim 1. Davis in view of Stockley is silent about specifically teaching wherein the temperature control agent comprises a higher α-olefin polymer (claim 25), myristyl myristate (claim 27), a polyester polyol (claim 28), or a polyoxyethylene fatty acid diester(claim 29).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included any one of the claimed temperature control agents since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 30, Davis in view of Stockley teaches the limitations of claim 1. Davis provides wherein the binder comprises crystalline cellulose (Col.8 line 54). The combination is silent about specifically teaching wherein the temperature control agent is a higher α-olefin polymer and is present at 30 to 30 parts by weight with respect to 100 parts by weight of the mixture and wherein the binder is present at 10 to 30 parts by weight of the mixture. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a higher α-olefin polymer as a temperature control agent since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for 3 to 30 parts by weight for the higher α-olefin polymer and 10 to 30 parts by weight for the crystalline cellulose since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 31, Davis teaches a moxibustion tool (thermal body wrap comprising a plurality of heat cells [abstract]). Davis in view of Stockley teaches the heat generating composition according to claim 1 (see claim rejection 1).
Regarding claim 32, Davis in view of Stockley teaches the limitations of claim 1 as previously rejected above. Stockley provides its temperature control agent is in powder form and admixed with the mixture ([0103] a temperature responsive mechanism such as a low-melting component such as a paraffin wax powder ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a temperature control agent in the form of a powder and admixed with the mixture since such form also provides for temperature control. 
Regarding claim 33, Davis in view of Stockley teaches the limitations of claim 1 as previously rejected above. Davis generally provides for a bag or a container, wherein the bag or container contains the heat-generating composition and wherein at least a part of the bag or container is made of an air permeable packaging (it is the position of the Examiner that the heat generating composition are the heat cells and the device containing the heat generating composition includes the permeable bag Col. 2 lines 62-67 heat cells are enclosed within two layers wherein at least one layer is oxygen permeable capable of providing long lasting heat generation with improved temperature control; cell covering layer 22 Fig. 2, second outer fabric 30 and second adhesive layer 32 are more permeable to air than cell covering 22; Col. 10 lines 36-38).	
	Davis does not teach wherein the air permeable packaging has an air permeability degree of 0 sec/100 cc. However, it would have been obvious to modify the air permeable bag or container to provide for the claimed permeability range since Davis teaches its permeable bag allows for oxygen to react with the heat cells to provide for long lasting heat generation with improved temperature control. Davis provides each heat cell has a similar volume of heat generating material and has similar oxygen permeability means… the volume of the heat generating material, shape of the heat cell, and oxygen permeability may be different from heat cell to heat cell as long as the resulting cell temperatures generated are within accepted therapeutic and safety ranges for their intended use; Col. 9 lines 58-65. Therefore, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Furthermore, the specification does not recite the significance of the claimed permeability range and it would be obvious to arrive at the claimed range for the purposes of controlling heat generation. 
Regarding claim 34, Davis in view of Stockley teaches the limitations of claim 1 as previously rejected. Davis teaches a bag or container, wherein the bag or container contains the heat-generating composition and wherein at least a part of the bag or container is made solely from a non-woven fabric (Col. 11 lines 45-50 first outer fabric 26 is a soft, flexible, non-irritating-to-the-skin material. Materials suitable as first outer fabric 26 include but are not limited to: formed films; fabrics including wovens, knits, and nonwovens).
Regarding claim 35, Davis in view of Stockley teaches the limitations of claim 33. Davis provides wherein the warmer is a moxibustion tool (thermal body wrap comprising a plurality of heat cells [abstract]).
Regarding claim 36, Davis in view of Stockley teaches the limitations of claim 34. Davis provides wherein the warmer is a moxibustion tool (thermal body wrap comprising a plurality of heat cells [abstract]).
Regarding claim 37, Davis teaches a warmer (thermal body wrap comprising a plurality of heat cells [abstract]). Davis in view of Stockley teaches the heat generating composition of claim 1 (see claim rejection 1). Davis teaches a bag or container, wherein the bag or container contains the heat-generating composition and wherein at least a part of the bag or container is made of an air permeable packing material having no oxygen ventilation resistance that inhibits oxidation reaction of iron powder (the device containing the heat generating composition includes the permeable bag Col. 2 lines 62-67 heat cells are enclosed within two layers wherein at least one layer is oxygen permeable capable of providing long lasting heat generation with improved temperature control; cell covering layer 22 Fig. 2, second outer fabric 30 and second adhesive layer 32 are more permeable to air than cell covering 22; Col. 10 lines 36-38).
Regarding claim 38, Davis in view of Stockley teaches the limitations of claim 37. Davis provides wherein the warmer is a moxibustion tool (thermal body wrap comprising a plurality of heat cells [abstract]).



Claims 6, 20, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (6,336,935) in view of Stockley (Pub No. US 2013/0345649), and in further view of Braunecker (Pub. No. 2008/0141437). 
Regarding claim 6, Davis in view of Stockley teaches the limitations of claim 4 as previously rejected above. Davis does not teach the bag is contained in an airtight bag. 
However, Braunecker teaches a device within the same field of invention ([Abstract] exothermic thermal pad/bag) further comprising an airtight outer bag that substantially blocks oxygen (gas impermeable sealed package 12, Fig. 1 [0035]) wherein the air tight outer bag encloses the bag or container that contains the heat generating composition (14, Fig. 1, 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for an air tight bag that contains the bag for the purposes of protecting the thermal pad/wrap of Davis prior to use [0035].
Claim 20 recites the same limitations of claim 6 as previously rejected above. 
Claim 22 recites the same limitations of claim 6 as previously rejected above. 
Claim 24 recites the same limitations of claim 6 as previously rejected above. 
Response to Arguments
Applicant’s remarks in the response filed on 3/18/2022 has been considered by the Examiner; however, they are not persuasive. 
Regarding claims 25, and 27-30, Applicant recites on page 10 of the remarks, “The art must provide some reason to use the claimed agents in a tablet as claimed. It is not proper for the Office to merely assert in a conclusory fashion that the claimed agents are an obvious design choice. The art does not suggest the claimed invention, including a table with the particular temperature control agents claimed.”
The Examiner respectfully disagrees. It is the position of the Examiner that  Stockley which teaches a device within the same field of invention establishes that suitable waxes such as hydrocarbon waxes, and polyolefin waxes  serve as an overheat protection means [0103], reduce oxygen intake and thereby control the temperature of the self-heating patch during use [Abstract].  It is the position of the Examiner that higher alpha-olefin polymer, myristyl myristate, polyester polyol, and polyoxyethylene fatty acid diester are well-known temperature control agents. Therefore, it would have been obvious to one of ordinary skill in the art to have included any one of the claimed temperature control agents since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Furthermore, with respect to the “tablet” limitation, the claim requires “wherein the heat generating composition comprises a binder and is made into a tablet,” it is the position of the Examiner that Davis specifically provides for a heat-generating composition in the form of a tablet (Col. 4 line 46 or Col. 9 lines 20-22), and therefore provides for the claimed limitation. 
With respect to the new claim amendments reciting “a moxibustion tool,” it is the position of the Examiner, when reading the preamble in the context of the entire claim, the recitation “the moxibustion tool” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Therefore, the Examiner interprets “the moxibustion tool” to be a stimulation warming tool or a body warmer/ wrap as broadly as claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brooks (Pub. No. U.S 2003/0008578) in [0047] provides for heat retentive multirange melting point organic waxes including carnauba wax , myreth-3 myristate, and myristyl myristate.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/           Examiner, Art Unit 3794        
/KAITLYN E SMITH/           Primary Examiner, Art Unit 3794